DETAILED ACTION
This action is in response to the request for continuing examination received February 19, 2021. After consideration of applicant's amendments and/or remarks:
Examiner withdraws informalities objections to claims 21 and 35.
Examiner maintains rejections of claims 4-12, 15-17, 19-21, 23, 29, and 34-36 under 35 USC § 103.
This action is a first action final after RCE because (A) the claims are identical to the claims in the application prior to the RCE entry and (B) would have been properly finally rejected on the grounds and art of record if they have been entered in the application prior to filing the RCE. See MPEP 706.07(b).


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 9, 15-17, 19-20, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Behar et al., U.S. PG-Publication No. 2008/0036784 A1, in view of Nourie et al., U.S. PG-Publication No. 2005/0256380 A1.

Claim 4
	Behar discloses a method for dynamically generating a research study application for a research study. [FUNCTIONAL LANGUAGE: INTENDED USE] The preamble recites an intention for using the method with the intended use "for a research study." When the body of a claim sets forth all limitations of the claimed invention and the preamble merely states the purpose or intended use of the invention, "then the preamble is not considered a limitation and is of no significance to claim construction." Statements in the preamble reciting the purpose of intended use of a claimed invention are evaluated by determining "whether the recited purpose of intended use results in a structural difference . . . between the claimed invention and the prior art." MPEP 2111.02(II). The body of the claim does not recite structure specific to a research study, because the recited limitations are applicable to the creation of any generic survey application (i.e. the steps of creating tasks, creating steps, and creating branching logic is applicable to all surveys, there is no recited feature that is specific to a research study survey). Thus, the intended use of generating a "research study" application "for a research study" recited in the preamble is not considered a limitation and is of no significance to claim construction.
	Behar discloses "a system for automating the development of computer-administered questionnaires." Behar, ¶ 1. The system comprises a "researcher-configurable field protocol design software application" that enables a researcher to design a research questionnaire for execution on a research participant's mobile computing device. The software enables researchers Id. at ¶¶ 6-8. A field-protocol is defined as "a series of questionnaires, prompts, information presentations, data collection field, alerts and other items used by participants in a self-monitored clinical trial." Id. at ¶ 27. Behar recites a claim to a method for "automatically converting" questionnaire data into "a data format compatible with a device used by . . . study participants." Id. at clm.18.
	Behar discloses (a) presenting to a user a survey creation form configured to receive user input of research study information. [FUNCTIONAL LANGUAGE: INTENDED USE] This limitation employs functional language because it recites a feature by what it does rather than by what it is. MPEP 2173.05(g). The broadest reasonable interpretation of this limitation is presenting survey creation form having structure to receive user input of information. The recitation of an intention for using the information in a research study has no patentable weight because it merely states an intended use for the information. See MPEP 2111.04.
	Behar implements the disclosed system that "allows researchers to design questionnaires for field protocols that they wish to implement . . . using a simple computer graphical user interface (GUI)." Figure 2 illustrates an embodiment of the GUI, comprising form field configured to receive user input for "creating a new questionnaire 30 in the field protocol." Id. at ¶¶ 23-24. Form field 30 receives input to assign a name for the questionnaire. Id. at ¶ 37.
	Behar discloses presenting to a user a step creation form configured to receive user input of information related to survey questions associated with the research study. [FUNCTIONAL LANGUAGE: INTENDED USE] This limitation employs functional language because it recites a feature by what it does rather than by what it is. MPEP 2173.05(g). The broadest reasonable interpretation of this limitation is presenting a step creation form having structure to receive user 
	The GUI depicted in Figure 2 enables a user to modify a research questionnaire by receiving input such as "inserting and deleting nodes" and "changing node attributes." Id. at ¶¶ 23-24. The interface comprises a questionnaire logic diagram 20, wherein a researcher tailors or generates a questionnaire by dragging and dropping a desired operational node 24 from palette 22 into screen box 19 "for assembling a questionnaire," wherein each icon "represent[s] a step of the questionnaire." The researcher "links the nodes by linking arrows 21 that establish the sequence in which each operation is . . . performed." The operational nodes 24 (icons) "are linked to executable software program modules" that "perform a certain task that can be selected and inserted in a questionnaire." Id. at ¶¶ 28-30.
	Behar discloses presenting to a user a branching rule creation form configured to receive user input of branching rule between the survey questions of the research study. [FUNCTIONAL LANGUAGE: INTENDED USE] This limitation employs functional language because it recites a feature by what it does rather than by what it is. MPEP 2173.05(g). The broadest reasonable interpretation of this limitation is presenting a branching rule creation form having structure to receive user input of branching rule between the survey questions. The recitation of an intention for using the questions in a research study has no patentable weight because it merely states an intended use for the questions. See MPEP 2111.04.
	The GUI depicted in Figure 2 enables a user to modify a research questionnaire by receiving input for "producing a branched item series." Id. at ¶¶ 23-24. A researcher can manually reconfigure links between nodes 24 to a branching node sequence by selecting "the Id. at ¶¶ 31-32; Fig.2 (branch arrows 23 indicating logic values based on answer to symptom rating question).
	Behar discloses (b) dynamically generating a research study application based on information received from a user in response to (a), wherein the research study application is configurable to gather information from a research study participant that interacts with the research study application. [FUNCTIONAL LANGUAGE: INTENDED USE] This limitation employs functional language because it recites a feature by what it does rather than by what it is. MPEP 2173.05(g). The broadest reasonable interpretation of this limitation is a step of dynamically generating an application based on information received from a user in response to (a), wherein the application has structure to gather information from a participant that interacts with the application. The recitation of an intention for using the application in a research study with a research study participant has no patentable weight because it merely states an intended use for the application. See MPEP 2111.04.
	Behar discloses "a system for automating the development of computer-administered questionnaires." Id. at ¶ 1. Behar recites a claim to a method for "automatically converting" questionnaire data into "a data format compatible with a device used by . . . study participants." Id. at clm.18. Figure 4 illustrates a method for transferring "data and field protocols from [a]design computer to multiple types of data collection computers." The researcher designs the field protocol using the design computers and saves the data to a field protocol file. A conduit program 70 "converts the format of the field protocol file 66 to formats suitable for each of the Id. at ¶¶ 48-51; See Also clm.24 (stating that data collection devices execute the field protocol). Accordingly, the conduit program dynamically converts the field protocol into an executable (i.e. research study application) tailored to a type of data collection device.
	Behar discloses (c) tailoring the research study application. [FUNCTIONAL LANGUAGE: INTENDED USE] This limitation employs functional language because it recites a feature by what it does rather than by what it is. MPEP 2173.05(g). The broadest reasonable interpretation of this limitation is a step of tailoring the application. The recitation of an intention for using the application in a research study has no patentable weight because it merely states an intended use for the application. See MPEP 2111.04.
	Behar discloses that "[e]ach field protocol may be tailored by the researcher for each participant." Id. at ¶ 16. Each operational node 24 in the questionnaire sequence are linked to executable software programs that "may be selected, tailored and linked to form questionnaires." Id. at ¶ 30. Further, each operational node is linked to an XML template, wherein the "template "may be tailored by the researcher to suit the desired questionnaire or the participant(s) that will response to the questionnaire." Embodiments of templates include "binary mode" input (i.e. Boolean), "multiple choice input," "numerical data entry," "integer rating scale," "graphical images," and "selecting a data and/or time for an event." Id. at ¶¶ 34-35. 
	Behar discloses that the system allows researchers to "electronically select individual tasks from a library of tasks, insert the task logically into a questionnaire, and tailor the task to Id. at ¶ 8. However, Behar does not expressly disclose presenting to a user a task creation form configured to receive user input of information related to tasks associated with the research study. 
	Nourie discloses a task creation form configured to receive user input of information related to tasks associated with the research study. [FUNCTIONAL LANGUAGE: INTENDED USE] This limitation employs functional language because it recites a feature by what it does rather than by what it is. MPEP 2173.05(g). The broadest reasonable interpretation of this limitation is presenting a task creation form having structure to receive user input of information related to tasks. The recitation of an intention for using the tasks in a research study has no patentable weight because it merely states an intended use for the tasks. See MPEP 2111.04.
	Nourie discloses a method for finding "patients for clinical or observational trails based on healthcare information," comprising steps to "conduct workflow processes in a HIPAA-compliant manner." Nourie, ¶ 24. Embodiments enable "trial planning" and "clinical data collection" from a patient using the workflow process executed on a wireless device. Id. at ¶ 26. An investigator creates a scenario using a "menu driven software program on [a] client computer," to define "the desired patient medical characteristics for [a] study." Id. at ¶¶ 33-34; See Also ¶ 31 (an investigator is "a clinical researcher . . . or a research scientist"). The investigator defines a "study-specific workflow," wherein the workflow is configured "to govern . . . the patient data entry process . . . so that it satisfies the requirements of HIPAA." Id. at ¶¶ 40; 43; See Also ¶ 138 (disclosing "using custom workflows for each study"). Nourie discloses that "the workflow process may be designed to comply with HIPAA" and some "workflow parameters may be dictated by HIPAA . . . and some may be dictated by the study." The workflow is designed in view of rules regarding "consent forms" and "survey instruments." Id. at Id. at ¶¶ 115-130.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of dynamically generating research questionnaires of Behar to incorporate creating a task based research workflow as taught by Nourie. One of ordinary skill in the art would be motivated to integrate the step of creating a task based research workflow into Behar, with a reasonable expectation of success, in order to enable researches "to obtain patient in a HIPAA compliant manner in real time." Nourie, ¶ 24.

Claim 6
	Behar discloses wherein tailoring the research study application comprises including a Boolean step type that provides a query to a user and a first and second proposed answer. Behar discloses that "[q]uestionnaires may be tailored or generated using the node palette 22 in which the user drags and drops the desire node 28 . . . into screen box 19 for assembling a questionnaire." Behar, ¶ 28; fig.2. Each node is "linked to an electronic template," wherein the template is "an operation in a questionnaire." Id. at ¶ 34. Behar discloses a Boolean template. Id. at ¶ 33 (palette 22 in Fig. 2 includes a binary questionnaire operation); ¶ 34 ("templates for 

Claim 9
	Behar discloses wherein tailoring the research study application comprises including a Date/Time step type that provides a query to a user and also a Date and/or Time input box. Behar discloses a Date/Time template. Behar, ¶ 33 (palette 22 in Fig. 2 includes a time/date questionnaire operation); ¶ 34 ("template for selecting a date and/or time for an event"); ¶ 36 ("time or date value when medication has been taken").

Claim 15
	Behar discloses wherein tailoring the research study application comprises including an Integer Scale step type that provides a query to a user and provides a step-based, integer scale that is configured to be engaged by a user. Behar discloses an Integer Scale template. Behar, ¶ 33 (palette 22 in Fig. 2 includes an integer scale questionnaire operation); ¶ 34 ("an integer rating scale"); ¶ 36 ("present the participant with a scale to enter information regarding a degree of a symptom or well-being").

Claim 16
	Behar discloses wherein tailoring the research study application comprises including an Instruction step type that provides one or more instructions to the user. Behar discloses an Instruction template. Behar, ¶ 33 (palette 22 in Fig. 2 includes an instructions questionnaire 

Claim 17
	Behar discloses wherein tailoring the research study application comprises including a Numeric step type that provides a query to a user and also provides a number input box configured to receive an answer, a query to a user and also provides text input box configured to receive an answer. Behar discloses a Numeric template. Behar, ¶ 33 (palette 22 in Fig. 2 includes a numeric questionnaire operation); ¶ 34 (numeric data entry, e.g. "how long did you exercise"); ¶ 36 ("enter text or numeric values, such as the dosage of medication").

Claim 19
	Behar discloses wherein tailoring the research study application comprises including a Text Choice step type that provides a query to a user and also two or more proposed, text-based answers. Behar discloses a Text Choice template. Behar, ¶ 33 (palette 22 in Fig. 2 includes a multiple choice questionnaire operation); ¶ 34 ("multiple choice input template"); ¶ 36 (choose between "multiple choices, such as side effects of a medication").

Claim 20
	Behar discloses wherein tailoring the research study application comprises including a Text Scale step type that provides a query to a user and also a scale with text-based options, wherein the scale is configured to be engaged by a user. Behar discloses a Text Scale template. Behar, ¶ 34 ("e.g., a 1 to 10 rating of wellness with 'feeling good' on one end of the scale and 

Claim 34
	Behar discloses a method for generating a research study application. [FUNCTIONAL LANGUAGE: INTENDED USE] The preamble recites an intention for using the method for generating an application with the intended use of "research study." When the body of a claim sets forth all limitations of the claimed invention and the preamble merely states the purpose or intended use of the invention, "then the preamble is not considered a limitation and is of no significance to claim construction." Statements in the preamble reciting the purpose of intended use of a claimed invention are evaluated by determining "whether the recited purpose of intended use results in a structural difference . . . between the claimed invention and the prior art." MPEP 2111.02(II). The body of the claim does not recite structure specific to a research study, because the recited limitations are applicable to the creation of any generic survey application (i.e. the steps of creating tasks, creating steps, and creating branching logic is applicable to all surveys, there is no recited feature that is specific to a research study survey). Thus, the intended use of generating a "research study" application recited in the preamble is not considered a limitation and is of no significance to claim construction.
	Behar discloses "a system for automating the development of computer-administered questionnaires." Behar, ¶ 1. The system comprises a "researcher-configurable field protocol design software application" that enables a researcher to design a research questionnaire for execution on a research participant's mobile computing device. The software enables researchers to set "self-monitoring . . . field protocols" and provides the "flexibility to construct the content Id. at ¶¶ 6-8. A field-protocol is defined as "a series of questionnaires, prompts, information presentations, data collection field, alerts and other items used by participants in a self-monitored clinical trial." Id. at ¶ 27. Behar recites a claim to a method for "automatically converting" questionnaire data into "a data format compatible with a device used by . . . study participants." Id. at clm.18.
	Behar discloses (a) receiving, from a user, a request to generate a research study. [FUNCTIONAL LANGUAGE: INTENDED USE] This limitation employs functional language because it recites a feature by what it does rather than by what it is. MPEP 2173.05(g). The broadest reasonable interpretation of this limitation is receiving, from a user, a request to generate a study. The recitation of an intention for using the study in "research" has no patentable weight because it merely states an intended use for the study. See MPEP 2111.04.
	Behar implements the disclosed system that "allows researchers to design questionnaires for field protocols that they wish to implement . . . using a simple computer graphical user interface (GUI)." Researchers may use the system software to perform specific tasks including "b) creating a new questionnaire 30 in the field protocol." Id. at ¶¶ 23-24.
	Behar discloses (d) presenting, on the graphical user interface a plurality of survey step generation options configured to receive user input of information related to survey questions associated with the research study application; and (e) receiving, from the user, selection input regarding the plurality of survey step generation options. [FUNCTIONAL LANGUAGE: INTENDED USE] This limitation employs functional language because it recites a feature by what it does rather than by what it is. MPEP 2173.05(g). The broadest reasonable interpretation of limitation (d) is presenting step generation options having structure to receive user input of information related to survey questions associated with an application. The recitation of an 
	The GUI depicted in Figure 2 enables a user to modify a research questionnaire by receiving input such as "inserting and deleting nodes" and "changing node attributes." Id. at ¶¶ 23-24. The interface comprises a questionnaire logic diagram 20, wherein a researcher tailors or generates a questionnaire by dragging and dropping a desired operational node 24 from palette 22 into screen box 19 "for assembling a questionnaire," wherein each icon "represent[s] a step of the questionnaire." The researcher "links the nodes by linking arrows 21 that establish the sequence in which each operation is . . . performed." The operational nodes 24 (icons) "are linked to executable software program modules" that "perform a certain task that can be selected and inserted in a questionnaire." Id. at ¶¶ 28-30.
	Behar discloses (f) presenting, on the graphical user interface, a plurality of branching rule generation options configured to receive user input of branching rule between the survey questions; and (g) receiving, from the user, selection input regarding the plurality of branching rule generation options. The GUI depicted in Figure 2 enables a user to modify a research questionnaire by receiving input for "producing a branched item series." Id. at ¶¶ 23-24. A researcher can manually reconfigure links between nodes 24 to a branching node sequence by selecting "the arrowhead of a line in the diagram 23 and using computer mouse gestures may position the arrowhead near another node." The researcher then "enters the logic value ranges used to determine how a questionnaire is to branch," and then the logic values are "indicated adjacent to each of the branch arrows." Id. at ¶¶ 31-32; Fig.2 (branch arrows 23 indicating logic values based on answer to symptom rating question).
(h) generating a research study application based on information received from the user in . . . (e), and (g). [FUNCTIONAL LANGUAGE: INTENDED USE] This limitation employs functional language because it recites a feature by what it does rather than by what it is. MPEP 2173.05(g). The broadest reasonable interpretation of this limitation is a step of generating an application based on information received from a user in response to (e) and (g). The recitation of an intention for using the application in a "research study" has no patentable weight because it merely states an intended use for the application. See MPEP 2111.04.
	Behar discloses "a system for automating the development of computer-administered questionnaires." Id. at ¶ 1. Behar recites a claim to a method for "automatically converting" questionnaire data into "a data format compatible with a device used by . . . study participants." Id. at clm.18. Figure 4 illustrates a method for transferring "data and field protocols from [a]design computer to multiple types of data collection computers." The researcher designs the field protocol using the design computers and saves the data to a field protocol file. A conduit program 70 "converts the format of the field protocol file 66 to formats suitable for each of the different types of data collection computers." Then, when a "data collection device has received the field protocol file from the conduit program, the device prompts the participant to follow the field protocol." The participant "responds to the questionnaires of the field protocol" and "enters responses and data into the collection device." Id. at ¶¶ 48-51; See Also clm.24 (stating that data collection devices execute the field protocol). Accordingly, the conduit program dynamically converts the field protocol into an executable (i.e. research study application) tailored to a type of data collection device.
	Behar discloses that the system allows researchers to "electronically select individual tasks from a library of tasks, insert the task logically into a questionnaire, and tailor the task to Id. at ¶ 8. However, Behar does not expressly disclose (b) presenting, on a graphical user interface of an electronic device, a plurality of task generation options selected from the group consisting of a consent survey, an eligibility survey, a medical history survey, and a medical tracking survey; (c) receiving, from the user, selection input regarding the plurality of task generation options; and (h) generating a research study application based on information received from the user in (c). 
	Nourie discloses (b) presenting, on a graphical user interface of an electronic device, a plurality of task generation options selected from the group consisting of a consent survey, an eligibility survey, a medical history survey, and a medical tracking survey; and (c) receiving, from the user, selection input regarding the plurality of task generation options. [FUNCTIONAL LANGUAGE: INTENDED USE] This limitation employs functional language because it recites a feature by what it does rather than by what it is. MPEP 2173.05(g). The broadest reasonable interpretation of limitation (b) is presenting a plurality of task generation options selected from a group consisting of a plurality of surveys. The recitation of an intention for using the surveys for "consent," "eligibility," "medical history," and "medical tracking" has no patentable weight because it merely states an intended use for the tasks. See MPEP 2111.04.
	Nourie discloses a method for finding "patients for clinical or observational trails based on healthcare information," comprising steps to "conduct workflow processes in a HIPAA-compliant manner." Nourie, ¶ 24. Embodiments enable "trial planning" and "clinical data collection" from a patient using the workflow process executed on a wireless device. Id. at ¶ 26. An investigator creates a scenario using a "menu driven software program on [a] client computer," to define "the desired patient medical characteristics for [a] study." Id. at ¶¶ 33-34; See Also ¶ 31 (an investigator is "a clinical researcher . . . or a research scientist"). The Id. at ¶¶ 40; 43; See Also ¶ 138 (disclosing "using custom workflows for each study"). Nourie discloses that "the workflow process may be designed to comply with HIPAA" and some "workflow parameters may be dictated by HIPAA . . . and some may be dictated by the study." The workflow is designed in view of rules regarding "consent forms" and "survey instruments." Id. at ¶¶ 52-53. Accordingly, Nourie discloses using a menu driven software program to receive workflow parameters (i.e. user input of information related to tasks) to design a HIPAA compliant workflow (i.e. create a series of tasks). Further, Figure 4B illustrates an embodiment workflow, comprising tasks of obtaining consent (342, 344), determining eligibility (334, 338), obtaining patient data (350, i.e. medical history), and raking patient samples (354, i.e. medical tracking). Id. at ¶¶ 115-130.
	Nourie discloses (h) generating a research study application based on information received from the user in (c). Embodiments enable "trial planning" and "clinical data collection" from a patient using the workflow process executed on a wireless device. Id. at ¶ 26.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of dynamically generating research questionnaires of Behar to incorporate creating a task based research workflow as taught by Nourie. One of ordinary skill in the art would be motivated to integrate the step of creating a task based research workflow into Behar, with a reasonable expectation of success, in order to enable researches "to obtain patient in a HIPAA compliant manner in real time." Nourie, ¶ 24.

Claim 35
	Behar discloses wherein the research study application is configurable to gather information from a research study participant that interacts with the research study application. [FUNCTIONAL LANGUAGE: INTENDED USE] This limitation employs functional language because it recites a feature by what it does rather than by what it is. MPEP 2173.05(g). The broadest reasonable interpretation of this limitation is an application having structure to gather information from a user that interacts with the application. The recitation of an intention for using the application in a "research study" with a user that is a "research study participant" has no patentable weight because it merely states an intended use for the application. See MPEP 2111.04.
	Behar discloses "a system for automating the development of computer-administered questionnaires." Behar, ¶ 1. Behar recites a claim to a method for "automatically converting" questionnaire data into "a data format compatible with a device used by . . . study participants." Id. at clm.18. Figure 4 illustrates a method for transferring "data and field protocols from [a]design computer to multiple types of data collection computers." The researcher designs the field protocol using the design computers and saves the data to a field protocol file. A conduit program 70 "converts the format of the field protocol file 66 to formats suitable for each of the different types of data collection computers." Then, when a "data collection device has received the field protocol file from the conduit program, the device prompts the participant to follow the field protocol." The participant "responds to the questionnaires of the field protocol" and "enters responses and data into the collection device." Id. at ¶¶ 48-51; See Also clm.24 (stating that data collection devices execute the field protocol). Accordingly, the conduit program dynamically .


Claims 5, 21, 23, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Behar et al., U.S. PG-Publication No. 2008/0036784 A1, in view of Nourie et al., U.S. PG-Publication No. 2005/0256380 A1, further in view of Du et al., U.S. PG-Publication No. 2014/0278788 A1, further in view of Simpson, U.S. PG-Publication No. 2013/0173688 A1.

Claim 5
	Behar discloses wherein tailoring the research study application comprises including at least one step type selected from the group consisting of Boolean . . . Date/Time . . . Integer Scale, Instruction . . . Numeric, Text, Text Choice, Text Scale . . . Time of Day, and Value Picker. Behar discloses that "[q]uestionnaires may be tailored or generated using the node palette 22 in which the user drags and drops the desire node 28 . . . into screen box 19 for assembling a questionnaire." Behar, ¶ 28; fig.2. Each node is "linked to an electronic template," wherein the template is "an operation in a questionnaire." Id. at ¶ 34.
	Behar discloses a Boolean template. Id. at ¶ 33 (palette 22 in Fig. 2 includes a binary questionnaire operation); ¶ 34 ("templates for inputting by a research participant information in a binary node"); ¶ 36 ("binary selection to indicate that a medication has been taken").
	Behar discloses a Date/Time template. Id. at ¶ 33 (palette 22 in Fig. 2 includes a time/date questionnaire operation); ¶ 34 ("template for selecting a date and/or time for an event"); ¶ 36 ("time or date value when medication has been taken").
Integer Scale template. Id. at ¶ 33 (palette 22 in Fig. 2 includes an integer scale questionnaire operation); ¶ 34 ("an integer rating scale"); ¶ 36 ("present the participant with a scale to enter information regarding a degree of a symptom or well-being").
	Behar discloses an Instruction template. Id. at ¶ 33 (palette 22 in Fig. 2 includes an instructions questionnaire operation); ¶ 36 (a researcher enters text instruction to be given to a research participant and the "instructions operation formats the instructions for display").
	Behar discloses a Numeric template. Id. at ¶ 33 (palette 22 in Fig. 2 includes a numeric questionnaire operation); ¶ 34 (numeric data entry, e.g. "how long did you exercise"); ¶ 36 ("enter text or numeric values, such as the dosage of medication").
	Behar discloses a Text template. Id. at ¶ 33 (palette 22 in Fig. 2 includes a text questionnaire operation); ¶ 36 ("enter text or numeric values, such as the dosage of medication").
	Behar discloses a Text Choice template. Id. at ¶ 33 (palette 22 in Fig. 2 includes a multiple choice questionnaire operation); ¶ 34 ("multiple choice input template"); ¶ 36 (choose between "multiple choices, such as side effects of a medication").
	Behar discloses a Time of Day template. Id. at ¶ 33 (palette 22 in Fig. 2 includes a time/date questionnaire operation); ¶ 34 ("template for selecting a date and/or time for an event"); ¶ 36 ("time or date value when medication has been taken").
	Behar discloses a Value Picker template. Id. at ¶ 33 (palette 22 in Fig. 2 includes a numeric questionnaire operation); ¶ 34 (numeric data entry, e.g. "how long did you exercise"); ¶ 36 ("enter text or numeric values, such as the dosage of medication").
	Behar does not expressly disclose templates for Completion, Continuous Scale, Email, Image Choice, and Location. However, Du discloses a "method to enable real-time engagement" with users comprising a step of "performing a survey phase comprising receiving submitted Id. at ¶¶ 36-38.
	Du discloses wherein tailoring the research study application comprises including a step type of Completion. Du discloses an embodiment wherein "the customer completes the survey" and "is then taken to a summary page," wherein "the summary page can contain a thank you message" to the user. Id. at ¶ 84. Accordingly, the summary page indicates to the user that the survey is completed.
	Du discloses wherein tailoring the research study application comprises including a step type of Continuous Scale. Du discloses that options to respond to a survey question include "a slider." Id. at ¶¶ 48; 53.
	Du discloses wherein tailoring the research study application comprises including a step type of Email. Du discloses an embodiment wherein the survey starts with a welcome page wherein the user "enters his or her contact information such as his email address." Id. at ¶ 44.
	Du discloses wherein tailoring the research study application comprises including a step type of Image Choice. Figure 4 illustrates an example survey question wherein the options to respond comprise a choice between a thumbs up image (405) and a thumbs down image (406). Id. at ¶ 49.
	Du discloses wherein tailoring the research study application comprises including a step type of Location. Du discloses an embodiment wherein the survey comprises "a query which Id. at ¶ 80.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the survey generation method of Behar-Nourie to incorporate the tailored survey question types taught by Du. One of ordinary skill in the art would be motivated to integrate the tailored survey question types into Behar-Nourie, with a reasonable expectation of success, in order to enhance user engagement by tailoring the survey using interactive text and interactive graphic suitable for mobile device application input (e.g. touch screen, GPS). See Du, ¶¶ 53-54; 80; 95.
	Behar discloses tailoring the research study application by providing an input box configured to receive a time of day. Id. at ¶ 33 (palette 22 in Fig. 2 includes a time/date questionnaire operation); ¶ 34 ("template for selecting a date and/or time for an event"); ¶ 36 ("time or date value when medication has been taken"). Further, Behar discloses tailoring the research study application to receive a numerical value. However, Behar does not expressly disclose receiving a numerical value representative of a Time Interval. 
	Simpson discloses an Embedded Survey and Analytics Server (ESAS) 118 that "stores a list of survey questions and corresponding answers that are presented to a user or respondent on [a] client system 150." Simpson, ¶¶ 23; 28. ESAS 118 comprises a Question Selection Module (QSM) 166 including logic for "providing a client with questions relevant to a particular requested topic" and "satisfying any intra-questions requirements." Id. at ¶ 31. 
	Simpson discloses wherein tailoring the research study application comprises including a query for a Time Interval. Simpson discloses that in the survey a "selection of one question may be dependent upon a particular answer to a different question." Simpson describes an example of length of time I've had sleep problems'" is presented upon a positive response to a question asking if the user has had sleep problems. Id., emphasis added.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the survey generation using branching logic of Behar-Nourie-Du to incorporate a question asking for a length of time as taught by Simpson. One of ordinary skill in the art would be motivated to integrate a question asking for a length of time into Behar-Nourie-Du, with a reasonable expectation of success, in order to use branching survey questions to obtain time interval information to further define a previous response (i.e. satisfy any intra-question requirements). See Simpson, ¶ 31.

Claim 21
	Behar, in view of Simpson, suggests wherein tailoring the study application comprises including at least one of a Time Interval step type that provides a query to a user and also an input box configured to receive a length of time, and a Time of Day step type that provides a query to a user and also provides an input box configured to receive a time of day. Behar discloses tailoring the research study application by providing an input box configured to receive a time of day. Behar, ¶ 33 (palette 22 in Fig. 2 includes a time/date questionnaire operation); ¶ 34 ("template for selecting a date and/or time for an event"); ¶ 36 ("time or date value when medication has been taken"). Further, Behar discloses tailoring the research study application to receive a numerical value. However, Behar does not expressly disclose receiving a numerical value representative of a Time Interval. 
	Simpson discloses an Embedded Survey and Analytics Server (ESAS) 118 that "stores a list of survey questions and corresponding answers that are presented to a user or respondent on Id. at ¶ 31. 
	Simpson discloses wherein tailoring the research study application comprises including a query for a Time Interval. Simpson discloses that in the survey a "selection of one question may be dependent upon a particular answer to a different question." Simpson describes an example of "posing the question 'the length of time I've had sleep problems'" is presented upon a positive response to a question asking if the user has had sleep problems. Id., emphasis added.

Claim 23
	Behar discloses wherein tailoring the research study application comprises including a Value Picker step type that provides a query to a user and also an input box configured to receive a numerical value. Behar discloses a Value Picker template. Behar, ¶ 33 (palette 22 in Fig. 2 includes a numeric questionnaire operation); ¶ 34 (numeric data entry, e.g. "how long did you exercise"); ¶ 36 ("enter text or numeric values, such as the dosage of medication").

Claim 29
	Behar discloses wherein the research study application comprises . . . a web based application. Behar discloses that central computer 13 interacts with "data collection computers 14 through the Internet and web-browser software," such that the central computer hosts "a website which can be accessed . . . by participants via their data collection computers." Behar, ¶¶ 19-20; See Also ¶ 50 (conduit computer can "convert the questionnaire to Wireless Markup Language").
a HIPAA-compliant application. Nourie discloses that the method conducts "workflow processes in a HIPAA-compliant manner." Nourie, ¶¶ 24; 40; 52-53; 82.
	Du discloses wherein the research study application comprises a mobile application. Du discloses an embodiment wherein a user provides feedback submission using an "app" running on a mobile device using the Apple iOS or Android mobile operating systems. Du, ¶ 95.


	Claims 7, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Behar et al., U.S. PG-Publication No. 2008/0036784 A1, in view of Nourie et al., U.S. PG-Publication No. 2005/0256380 A1, further in view of Du et al., U.S. PG-Publication No. 2014/0278788 A1.
Claim 7
	Du discloses wherein tailoring the research study application comprises including a Completion step type that provides an indication that a survey has been completed. Du discloses a "method to enable real-time engagement" with users comprising a step of "performing a survey phase comprising receiving submitted feedback" from the users. Du, ¶ 6. The method is implemented by an enterprise system 100 comprising a feedback collection system 121 performing tasks including "generation of surveys" and "selection of survey questions tailored to various criteria." Further, feedback collection system 121 "transmits data to customer device(s) . . . to generate user interfaces (UI) and survey data," i.e. data to generate a research study application. Id. at ¶¶ 36-38. Du discloses wherein tailoring the research study application Completion. Du discloses an embodiment wherein "the customer completes the survey" and "is then taken to a summary page," wherein "the summary page can contain a thank you message" to the user. Id. at ¶ 84. Accordingly, the summary page indicates to the user that the survey is completed.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the survey generation method of Behar-Nourie to incorporate the tailored survey question types taught by Du. One of ordinary skill in the art would be motivated to integrate the tailored survey question types into Behar-Nourie, with a reasonable expectation of success, in order to enhance user engagement by tailoring the survey using interactive text and interactive graphic suitable for mobile device application input (e.g. touch screen, GPS). See Du, ¶¶ 53-54; 80; 95.

Claim 8
	Du discloses wherein tailoring the research study application comprises including a Continuous Scale step type that provides a query to a user and also a continuous, movable scale that is configured to be engaged by a user. Du discloses wherein tailoring the research study application comprises including a step type of Continuous Scale. Du discloses that options to respond to a survey question include "a slider." Du, ¶¶ 48; 53.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the survey generation method of Behar-Nourie to incorporate the tailored survey question types taught by Du. One of ordinary skill in the art would be motivated to integrate the tailored survey question types into Behar-Nourie, with a reasonable expectation of success, in order to enhance user engagement by tailoring the 

Claim 10
	Du discloses wherein tailoring the research study application comprises including an Email step type that provides an e-mail input box. Du discloses an embodiment wherein the survey starts with a welcome page wherein the user "enters his or her contact information such as his email address." Du, ¶ 44.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the survey generation method of Behar-Nourie to incorporate the tailored survey question types taught by Du. One of ordinary skill in the art would be motivated to integrate the tailored survey question types into Behar-Nourie, with a reasonable expectation of success, in order to enhance user engagement by tailoring the survey using interactive text and interactive graphic suitable for mobile device application input (e.g. touch screen, GPS). See Du, ¶¶ 53-54; 80; 95.

Claim 11
	Du discloses wherein tailoring the research study application comprises including an Image step type that provides a query to a user and also one or more images that are associated with proposed responses. Figure 4 illustrates an example survey question wherein the options to respond comprise a choice between a thumbs up image (405) and a thumbs down image (406). Du, ¶ 49.


Claim 12
	Du discloses wherein tailoring the research study application comprises including a Location step type that provides a query to a user and also provides a determination of a user location based on at least one of a global positioning service and an input from the user. Du discloses an embodiment wherein the survey comprises "a query which allows the customer to select the location," wherein the user "is assisted in his or her location selection using . . . Global Positioning Satellite (GPS) . . . data." Du, ¶ 80.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the survey generation method of Behar-Nourie to incorporate the tailored survey question types taught by Du. One of ordinary skill in the art would be motivated to integrate the tailored survey question types into Behar-Nourie, with a reasonable expectation of success, in order to enhance user engagement by tailoring the survey using interactive text and interactive graphic suitable for mobile device application input (e.g. touch screen, GPS). See Du, ¶¶ 53-54; 80; 95.


Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Behar et al., U.S. PG-Publication No. 2008/0036784 A1, in view of Nourie et al., U.S. PG-Publication No. 2005/0256380 A1, further in view of Shelton, U.S. PG-Publication No. 2012/0331567 A1.

Claim 36
	Behar discloses a method of modifying a research study application. Behar discloses "a system for automating the development of computer-administered questionnaires." Behar, ¶ 1. The system comprises a "researcher-configurable field protocol design software application" that enables a researcher to design a research questionnaire for execution on a research participant's mobile computing device. The software enables researchers to set "self-monitoring . . . field protocols" and provides the "flexibility to construct the content for each of the items in the questionnaire and select from a range of response types." Id. at ¶¶ 6-8. A field-protocol is defined as "a series of questionnaires, prompts, information presentations, data collection field, alerts and other items used by participants in a self-monitored clinical trial." Id. at ¶ 27. Behar recites a claim to a method for "automatically converting" questionnaire data into "a data format compatible with a device used by . . . study participants." Id. at clm.18.
	Behar discloses (a) receiving a research study application that comprises a user survey creation form configured to receive user input of research study information. Behar implements the disclosed system that "allows researchers to design questionnaires for field protocols that they wish to implement . . . using a simple computer graphical user interface (GUI)." Figure 2 illustrates an embodiment of the GUI, comprising form field configured to receive user input for Id. at ¶¶ 23-24. Form field 30 receives input to assign a name for the questionnaire. Id. at ¶ 37.
	Behar discloses receiving a research study application that comprises a step creation form configured to receive user input of information related to survey questions associated with the research study. The GUI depicted in Figure 2 enables a user to modify a research questionnaire by receiving input such as "inserting and deleting nodes" and "changing node attributes." Id. at ¶¶ 23-24. The interface comprises a questionnaire logic diagram 20, wherein a researcher tailors or generates a questionnaire by dragging and dropping a desired operational node 24 from palette 22 into screen box 19 "for assembling a questionnaire," wherein each icon "represent[s] a step of the questionnaire." The researcher "links the nodes by linking arrows 21 that establish the sequence in which each operation is . . . performed." The operational nodes 24 (icons) "are linked to executable software program modules" that "perform a certain task that can be selected and inserted in a questionnaire." Id. at ¶¶ 28-30.
	Behar discloses receiving a research study application that comprises a branching rule creation form configured to receive user input of branching rule between the survey questions of the research study. The GUI depicted in Figure 2 enables a user to modify a research questionnaire by receiving input for "producing a branched item series." Id. at ¶¶ 23-24. A researcher can manually reconfigure links between nodes 24 to a branching node sequence by selecting "the arrowhead of a line in the diagram 23 and using computer mouse gestures may position the arrowhead near another node." The researcher then "enters the logic value ranges used to determine how a questionnaire is to branch," and then the logic values are "indicated adjacent to each of the branch arrows." Id. at ¶¶ 31-32; Fig.2 (branch arrows 23 indicating logic values based on answer to symptom rating question).
Id. at ¶ 8. However, Behar does not expressly disclose presenting to a user a task creation form configured to receive user input of information related to tasks associated with the research study; (b) automatically assessing the research study application for Health Insurance Portability and Accountability Act (HIPAA) compliance; (c) automatically determining that the research study application lacks at least one of a HIPAA-compliant survey and privacy authorization form for use or disclosure of protected health information; and (d) upon the determining, automatically updating the research study application to include at least one of a HIPAA-compliant content survey and privacy authorization form.
	Nourie discloses a task creation form configured to receive user input of information related to tasks associated with the research study. Nourie discloses a method for finding "patients for clinical or observational trails based on healthcare information," comprising steps to "conduct workflow processes in a HIPAA-compliant manner." Nourie, ¶ 24. Embodiments enable "trial planning" and "clinical data collection" from a patient using the workflow process executed on a wireless device. Id. at ¶ 26. An investigator creates a scenario using a "menu driven software program on [a] client computer," to define "the desired patient medical characteristics for [a] study." Id. at ¶¶ 33-34; See Also ¶ 31 (an investigator is "a clinical researcher . . . or a research scientist"). The investigator defines a "study-specific workflow," wherein the workflow is configured "to govern . . . the patient data entry process . . . so that it satisfies the requirements of HIPAA." Id. at ¶¶ 40; 43; See Also ¶ 138 (disclosing "using custom workflows for each study"). Nourie discloses that "the workflow process may be designed to comply with HIPAA" and some "workflow parameters may be dictated by HIPAA . . . and some Id. at ¶¶ 52-53. Accordingly, Nourie discloses using a menu driven software program to receive workflow parameters (i.e. user input of information related to tasks) to design a HIPAA compliant workflow (i.e. create a series of tasks). Further, Figure 4B illustrates an embodiment workflow, comprising tasks of obtaining consent (342, 344), determining eligibility (334, 338), obtaining patient data (350, i.e. medical history), and raking patient samples (354, i.e. medical tracking). Id. at ¶¶ 115-130.
	Nourie discloses (b) . . .  assessing the research study application for Health Insurance Portability and Accountability Act (HIPAA) compliance. Nourie discloses that a "study-specific workflow" is configured upon initiating the study, wherein the process is configured "so that it satisfies the requirements of HIPAA." Id. at ¶ 40.
	Nourie discloses (c) . . . determining that the research study application lacks at least one of a HIPAA-compliant survey and privacy authorization form for use or disclosure of protected health information. Nourie discloses that workflow parameters are dictated by HIPAA for "driving the process of getting the consent and participation of the identified patients." Id. at ¶¶ 52-53. Figure 8 illustrates a user interface of the application, depicting some patients at a "VerifyHIPAAPermission" step in the workflow, requiring the study "to verify the HIPAA permission with the patients" and depicting one patient at a "patient consent" step in the workflow, requiring the study "to obtain the consent of the patient to move forward." Id. at ¶¶ 135-136.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of dynamically generating research questionnaires of Behar to incorporate creating a task based research workflow as 
	Behar-Nourie does not expressly disclose (b) automatically assessing the research study application for Health Insurance Portability and Accountability Act (HIPAA) compliance; (c) automatically determining that the research study application lacks at least one of a HIPAA-compliant survey and privacy authorization form for use or disclosure of protected health information; and (d) upon the determining, automatically updating the research study application to include at least one of a HIPAA-compliant content survey and privacy authorization form.
	Shelton discloses "a private access bureau" wherein each "data holder makes inquires of the private access bureau to acquire proof of the original authorization to access, utilize, or share personal data . . . or alternatively to verify the right to do so (i.e., absent express consent) on the basis of then current, applicable policies." Shelton, ¶ 18.
	Shelton discloses (b) automatically assessing the research study application for Health Insurance Portability and Accountability Act (HIPAA) compliance. The private access bureau controls the release of private data as defined by HIPAA. Id. at ¶¶ 25; 67; 100; 105; 117; 146. In one embodiment, the bureau includes a "portal for consumers to create new directives for their healthcare data, such as explicitly allowing certain researches to view their non-personal healthcare data or allowing the researche[rs] to view the data only with the consumer's explicit permission." Id. at ¶¶ 54; 58; 60; 62. Figure 3 illustrates an example embodiment wherein researchers 1124 seek access to patient documents via a privacy-assured application. The application 1126 communicates with the private access bureau 1114 to obtain privacy directives Id. at ¶¶ 69-73.
	Shelton discloses (c) automatically determining that the research study application lacks at least one of a HIPAA-compliant survey and privacy authorization form for use or disclosure of protected health information. The privacy bureau 1218 perform a "directive and policies conflict detection step 1226" and "an adjudication step 1228 that seeks to resolve . . . conflicts . . . between applicable individual privacy preferences, laws, regulations and/or institutional policies." The adjudication step 1228 can indicate "that a patient's express consent is required before providing access to a document or information." Id. at ¶ 88. Accordingly, the adjudication step 1228 determines whether a data request lacks consent required for laws and/or regulations (e.g. HIPAA).
	Shelton discloses (d) upon the determining, automatically updating the research study application to include at least one of a HIPAA-compliant content survey and privacy authorization form. Upon the adjudication step 1228 indicating that a patient's express consent is required, "the adjudicator 1228 communicates a request for the patient's consent to the patient 1202," wherein patient 1202 is "then provided an opportunity to dynamically update her privacy preferences from any Web browser 1203, or web-enabled mobile application." Id., emphasis added. Further, Shelton discloses "consent requests" that appear on a user interface of a data subject's mobile device or browser "in order to dynamically make updates to his or her privacy preferences" in response to a search query that requires "the express authorization of the data subject before the results of a search query may be returned to the individual searcher." Id. at ¶ 122, emphasis added.
.


Response to Arguments
Applicant's arguments filed February 19, 2021 have been fully considered but they are not persuasive.

Applicant argues that the cited prior art does not teach "a task creation form configured to receive user input of information related to tasks associated with the research study" as recited in claim 4, because the "Office Action was silent in addressing this limitation." Rem. pg.7.
The Examiner disagrees; the assertion that the Office Action was silent is false.
Examiner addressed that the Nourie references discloses the limitation at issue on pages 8-9 of the Final Office Action dated August 19, 2020. This discussion is copied here for Applicant's convenience:
	Nourie discloses a task creation form configured to receive user input of information related to tasks associated with the research study. [FUNCTIONAL LANGUAGE: INTENDED USE] This limitation employs functional language because it recites a feature by what it does 
	Nourie discloses a method for finding "patients for clinical or observational trails based on healthcare information," comprising steps to "conduct workflow processes in a HIPAA-compliant manner." Nourie, ¶ 24. Embodiments enable "trial planning" and "clinical data collection" from a patient using the workflow process executed on a wireless device. Id. at ¶ 26. An investigator creates a scenario using a "menu driven software program on [a] client computer," to define "the desired patient medical characteristics for [a] study." Id. at ¶¶ 33-34; See Also ¶ 31 (an investigator is "a clinical researcher . . . or a research scientist"). The investigator defines a "study-specific workflow," wherein the workflow is configured "to govern . . . the patient data entry process . . . so that it satisfies the requirements of HIPAA." Id. at ¶¶ 40; 43; See Also ¶ 138 (disclosing "using custom workflows for each study"). Nourie discloses that "the workflow process may be designed to comply with HIPAA" and some "workflow parameters may be dictated by HIPAA . . . and some may be dictated by the study." The workflow is designed in view of rules regarding "consent forms" and "survey instruments." Id. at ¶¶ 52-53. Accordingly, Nourie discloses using a menu driven software program to receive workflow parameters (i.e. user input of information related to tasks) to design a HIPAA compliant workflow (i.e. create a series of tasks). Further, Figure 4B illustrates an embodiment workflow, comprising tasks of obtaining consent (342, 344), determining eligibility (334, 338), obtaining patient data (350, i.e. medical history), and raking patient samples (354, i.e. medical tracking). Id. at ¶¶ 115-130.
Id. at ¶¶ 40; 43. This defined workflow process "includes verifying that the identified candidates are in fact suitable for the study and obtaining the consent of any verified and identified candidates" (i.e. consent tasks). Steps of the workflow "may also form a screening process" (i.e. eligibility tasks).
	Accordingly, the rejection of claim 4 under 35 USC § 103 is maintained.

	Applicant argues that the cited prior art does not teach "receiving, from the user, selection input regarding the plurality of task generation options" as recited in claim 34, because the "Office Action was silent in addressing this limitation." Rem. pg.8.
	The Examiner disagrees; the assertion that the Office Action was silent is false.
Examiner addressed that the Nourie references discloses the limitation at issue on pages 16-17of the Final Office Action dated August 19, 2020. This discussion is copied here for Applicant's convenience:
	Nourie discloses (b) presenting, on a graphical user interface of an electronic device, a plurality of task generation options selected from the group consisting of a consent survey, an eligibility survey, a medical history survey, and a medical tracking survey; and (c) receiving, from the user, selection input regarding the plurality of task generation options. [FUNCTIONAL 
	Nourie discloses a method for finding "patients for clinical or observational trails based on healthcare information," comprising steps to "conduct workflow processes in a HIPAA-compliant manner." Nourie, ¶ 24. Embodiments enable "trial planning" and "clinical data collection" from a patient using the workflow process executed on a wireless device. Id. at ¶ 26. An investigator creates a scenario using a "menu driven software program on [a] client computer," to define "the desired patient medical characteristics for [a] study." Id. at ¶¶ 33-34; See Also ¶ 31 (an investigator is "a clinical researcher . . . or a research scientist"). The investigator defines a "study-specific workflow," wherein the workflow is configured "to govern . . . the patient data entry process . . . so that it satisfies the requirements of HIPAA." Id. at ¶¶ 40; 43; See Also ¶ 138 (disclosing "using custom workflows for each study"). Nourie discloses that "the workflow process may be designed to comply with HIPAA" and some "workflow parameters may be dictated by HIPAA . . . and some may be dictated by the study." The workflow is designed in view of rules regarding "consent forms" and "survey instruments." Id. at ¶¶ 52-53. Accordingly, Nourie discloses using a menu driven software program to receive workflow parameters (i.e. user input of information related to tasks) to design a HIPAA compliant workflow (i.e. create a series of tasks). Further, Figure 4B illustrates an embodiment workflow, comprising tasks of obtaining consent (342, 344), determining eligibility (334, 338), Id. at ¶¶ 115-130.
	As indicated in the previous Office Action, Nourie discloses a menu driven software program to receive user input scenario and workflow parameters for a study. The menu driven software is analogous to "a task creation form configured to receive user input" and the input parameters are analogous to "information related to tasks associated with the research study." For example, Figure 5 illustrates menu driven software to obtain user input parameters for an eligibility task associated with the "UCSF Ards Study." Nourie, ¶¶ 33-39. Further, a user configures and defines a study-specific workflow process. Id. at ¶¶ 40; 43. This defined workflow process "includes verifying that the identified candidates are in fact suitable for the study and obtaining the consent of any verified and identified candidates" (i.e. consent tasks). Steps of the workflow "may also form a screening process" (i.e. eligibility tasks).
	Accordingly, the rejection of claim 34 under 35 USC § 103 is maintained.

	Applicant argues that the cited prior art does not teach "a task creation form configured to receive user input of information related to tasks associated with the research study," as recited in claim 36, because the "Office Action was silent in addressing this limitation." Rem. pg.9.
	The Examiner disagrees; the assertion that the Office Action was silent is false.
Examiner addressed that the Nourie references discloses the limitation at issue on pages 31-32 of the Final Office Action dated August 19, 2020. This discussion is copied here for Applicant's convenience:
	Nourie discloses a task creation form configured to receive user input of information related to tasks associated with the research study. Nourie discloses a method for finding Id. at ¶ 26. An investigator creates a scenario using a "menu driven software program on [a] client computer," to define "the desired patient medical characteristics for [a] study." Id. at ¶¶ 33-34; See Also ¶ 31 (an investigator is "a clinical researcher . . . or a research scientist"). The investigator defines a "study-specific workflow," wherein the workflow is configured "to govern . . . the patient data entry process . . . so that it satisfies the requirements of HIPAA." Id. at ¶¶ 40; 43; See Also ¶ 138 (disclosing "using custom workflows for each study"). Nourie discloses that "the workflow process may be designed to comply with HIPAA" and some "workflow parameters may be dictated by HIPAA . . . and some may be dictated by the study." The workflow is designed in view of rules regarding "consent forms" and "survey instruments." Id. at ¶¶ 52-53. Accordingly, Nourie discloses using a menu driven software program to receive workflow parameters (i.e. user input of information related to tasks) to design a HIPAA compliant workflow (i.e. create a series of tasks). Further, Figure 4B illustrates an embodiment workflow, comprising tasks of obtaining consent (342, 344), determining eligibility (334, 338), obtaining patient data (350, i.e. medical history), and raking patient samples (354, i.e. medical tracking). Id. at ¶¶ 115-130.
	As indicated in the previous Office Action, Nourie discloses a menu driven software program to obtain scenario and workflow parameters for a study. The menu driven software is analogous to "a task creation form configured to receive user input" and the input parameters are analogous to "information related to tasks associated with the research study." For example, Figure 5 illustrates menu driven software to obtain parameters for an eligibility task associated Id. at ¶¶ 40; 43. This defined workflow process "includes verifying that the identified candidates are in fact suitable for the study and obtaining the consent of any verified and identified candidates" (i.e. consent tasks). Steps of the workflow "may also form a screening process" (i.e. eligibility tasks).
	Accordingly, the rejection of claim 36 under 35 USC § 103 is maintained.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Qa 'Im-maqami (U.S. PG-Publication No. 2006/0026500 A1) discloses a method for creating an electronic form using a form creator interface for receiving input regarding the form. Qa 'Im-maqami, ¶¶ 21-29; FIG. 2. See Form 892.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.